Citation Nr: 0210615	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  94-40 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine secondary to service-connected residuals of 
shell fragment wound of the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to May 
1969 and from March 1970 to October 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The claims file was subsequently 
transferred to the Chicago, Illinois, RO.  

This matter was previously remanded by the Board in July 1996 
for additional development.  The case has now been returned 
to the Board for a decision.

It is noted that the Board's July 1996 decision remanded the 
issue of entitlement to service connection for tinnitus.  In 
March 2002, the RO granted service connection for tinnitus.  
Therefore, as there has been a full grant of benefits with 
regard to this issue the matter is no longer before the 
Board.  38 U.S.C.A. § 7104 (West 1991).

The Board further notes that in November 1996, the veteran 
filed a notice of disagreement with an August 1996 rating 
decision which assigned a 10 percent evaluation for post-
traumatic stress disorder.  A Statement of the Case was 
issued on this question in November 2001.  The veteran, 
however, did not file a timely substantive appeal.  
Therefore, this issue is not before the Board.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2001).  


FINDING OF FACT

Cervical arthritis was not shown until many years after 
separation from service, and it is not due to or the result 
of service-connected residuals of a shell fragment wound of 
the neck.  

CONCLUSION OF LAW

Cervical arthritis was not incurred or aggravated during the 
veteran's active duty service, it may not be presumed to have 
been incurred during such service, and it is not due to or 
aggravated by a neck shell fragment wound.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 5107.  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See VCAA § 7(a); VAOPGCPREC 11-2000 (2000).  
Regulations implementing the law were promulgated at 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

When a law or regulations change during the pendency of an 
appeal, the version most favorable to the veteran applies, 
absent contrary Congressional intent.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the RO has had the opportunity to consider the 
claim on appeal in light of the above-noted change in law and 
regulations.  In a June 2001 letter the RO notified the 
veteran of the new law and the duties of notification and 
assistance required by it.  The RO also notified the veteran 
in the June 2001 letter, as well as through statement and 
supplemental statements of the case, of what evidence had 
been considered, the applicable law and regulations, and what 
the evidence must show to establish service connection, to 
include secondary service connection.  In addition, the RO 
advised the veteran of what had been accomplished to assist 
him with his claim, what additional information or evidence 
was still needed to establish his claim, what evidence the RO 
would obtain (to include evidence identified by the veteran), 
what evidence the veteran should submit, and what evidence 
the RO would assist him in obtaining.   Further, the veteran 
was provided notice of and reported for a VA examination.  

Finally, the RO provided notice to the veteran as to why the 
evidence was insufficient to award the benefit sought, and 
advised him that he could still submit supporting evidence.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).

The veteran contends, in essence, that he first developed 
cervical arthritis sometime around 1985 as a result of combat 
incurred neck shell fragment wounds.  During a January 1995 
hearing he testified that the cervical spine was the only 
area where he had developed arthritis, and that a VA examiner 
advised him that the service injury to the neck possibly led 
to cervical arthritis. 

However, the medical evidence of record does not support the 
assertion that the veteran developed arthritis of the 
cervical spine as a result of shell fragment wounds to the 
neck.  Initially, it is noted that the veteran's service 
medical records do not indicate that he had arthritis of the 
cervical spine.  Post-service medical records include, in 
pertinent part, x-rays conducted in November 1981 and January 
1983, which do not show the presence of arthritis in the 
cervical spine.  The earliest medical evidence of record 
showing cervical degenerative changes consists of VA 
examination and x-rays, conducted in November 1993.  At that 
time, the veteran had minimal osteophytes at the C5-C6 level, 
which were consistent with early degenerative changes.  
However, the examiner at that time did not link the 
degenerative changes at C5-C6 to cervical shell fragment 
wounds.  

Subsequent medical records also confirm that there is no link 
between service incurred shell fragment wounds and cervical 
arthritis.   In January 1994 x-rays showed minimal facet and 
intervertebral joint narrowing associated with periarticular 
osteosclerosis and spur formation at the anterolateral 
aspects of the vertebral bodies at the C5-C6 level.  Shrapnel 
fragments were seen in the soft tissues posteriorly, at the 
C-2 level.  A March 1994 computerized tomography scan 
revealed similar findings.

A December 2000 VA neurological examination report notes that 
the veteran had mild cervical arthritic changes, which 
appeared to be in an area separate from where the retained 
shrapnel was.  

Finally, a December 2001 VA spine examination concluded that 
based upon review of the claims file, the history reported by 
the veteran, the location of the degenerative arthritis (C5-
C6), the location of the shell fragment wound (C-2), as well 
as examination of the appellant, that it was unlikely that 
there was any relationship between shell fragment wound and 
cervical arthritis.  Further, the examiner found that the 
residuals of the soft tissue neck wound would not in any way 
aggravate the cervical arthritis.  The examiner again 
reiterated that the arthritis was at the C5-C6 level, but 
that the shell fragment wound was at the C2 level.    

Based on this evidence, the Board must conclude that cervical 
arthritis was first manifested many years after separation 
from service, and that it is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  The veteran's assertion to the contrary is noted.  
As a lay person, however, his belief as to etiology is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, this claim must be denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).     

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the cervical spine 
secondary to service-connected residuals of shell fragment 
wound of the neck is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

